PER CURIAM.
Having considered appellants’ .response to the order issued February 8, 2000, the appeal is hereby dismissed for lack of jurisdiction. See Perimeter Investments, Inc. v. Amerifirst Development Co. of Central Florida, Inc., 423 So.2d 586 (Fla. 1st DCA 1982) (dismissing appeals from orders denying motions for leave to file counterclaim as non-final, non-appealable.) Appellees’ Motion for Expansion of Time in Which to *338File a Response Brief is hereby denied as moot.
MINER, WEBSTER and LAWRENCE, JJ., CONCUR.